Citation Nr: 0941976	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1957 to June 1976.  
He died in February 1985.  The appellant is advancing her 
claim as the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines which found that the appellant 
had not submitted new and material evidence to reopen her 
claim of service connection for the cause of the Veteran's 
death.  In January 2009, the appellant withdrew a prior 
request for a Board hearing. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the Veteran's death in an August 1994 rating 
decision; the appellant did not file a notice of disagreement 
to that determination. 

2.  Evidence received since the August 1994 rating decision 
does not raise a reasonable possibility of substantiating the 
appellant's claim.  




CONCLUSIONS OF LAW

1.  The August 1994 rating decision is final.  38 U.S.C.A. 
§ 5107(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the appellant's claim for entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2006.  

The notification substantially complied with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence, and; Kent v. 
Nicholson, 20 Vet. App. 1 (2006), specifically informing the 
Veteran of the basis of the last final denial in August 1994 
for the claim of service connection for the cause of death 
and described the meaning of "new" and "material" evidence 
in order to reopen the claim.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim to reopen service connection for the cause of the 
Veteran's death is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs) and assisted 
the appellant in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In August 1994, the RO denied the appellant's claim for 
service connection for the cause of the Veteran's death, 
finding that there were no official records of death-causing 
conditions being noted, claimed, treated, or diagnosed during 
service.  The appellant did not appeal this decision; so it 
became final.  38 U.S.C.A. § 7105(c).  She now seeks o reopen 
her claim. 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the August 1994 rating 
decision includes the Veteran's STRs, personnel records, 
including numerous DD 214s, and February 1985 certificate of 
death.

Evidence submitted since the August 1994 rating decision 
pertaining to the cause of the Veteran includes certified 
copies and duplicates of the Veteran's February 1985 
certificate of death, duplicate copies of the Veteran's 
DD214s, and the appellant's contentions that the Veteran's 
death was related to exposure to Agent Orange during service.  

Regarding the certified copies and duplicates of the 
Veteran's certificate of death and the duplicates of the 
Veteran's DD214s, this evidence is not new because it is 
merely duplicative and redundant of evidence previously 
considered by the RO at the time of its August 1994 rating 
decision.  See 38 C.F.R. § 3.156 (a).

Regarding the appellant's contentions that the Veteran's 
death is related to Agent Orange exposure, this lay evidence 
is new because it is not duplicative of lay evidence 
previously considered by the RO at the time of its August 
1994 rating decision.  38 C.F.R. § 3.156 (a).  However, lay 
assertions of medical causation cannot serve as a predicate 
to reopen a claim.  Moray v. Brown, 5 Vet.App. 211, 214 
(1993).  As such, this lay evidence is not material it does 
not present a reasonable possibility of substantiating the 
claim as it is not competent evidence.  See Hickson v. West, 
12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

Given the absence of receipt of any new and material evidence 
since the August 1994 rating decision, reopening the claim of 
entitlement to service connection for the cause of the 
Veteran's death is not warranted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a).  




ORDER

New and material evidence has not been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


